Title: From Benjamin Franklin to Richard Peters, 25[–27] October 1779
From: Franklin, Benjamin
To: Peters, Richard


SirPassy, Oct. 25.[–27] 1779.
With great Difficulty and after much Enquiry my Correspondent in England found out the residence of your honoured father and furnished him by my orders with an hundred Pounds sterling.— I have a Letter from him acknowledging the Receipt of it; and he writes one to you which I forward by this Conveyance. He desires me to give you my sentiments what Channel may be best for you to use in making future Remittances. I know none better, than to vest what you send in Congress interest Bills which if you transmit to me, I will take care to remit the accounts to him in a Bill upon England. I request you to send me in the same Bills the Sum I have already advanced as above, by the first opportunity as I have many occasions for Money here. Make my Compliments acceptable to Mrs. Peters, and believe me to be with great Esteem Your sincere friend and most obedient humble servant.

P.S. Oct. 27. I have this Day drawn on you at 10 Days sight for twenty five Louis in favour of Mr. De Carné Trecesson which drafts I make no Doubt will be duly honoured.
Richard Peters Esqe.

